188 F.2d 265
TUCKER et al.v.NATIONAL LINEN SERVICE CORP. et al.
No. 13351.
United States Court of Appeals Fifth Circuit.
April 5, 1951.
Rehearing Denied May 10, 1951.

Wm. G. McRae, Atlanta, Ga., R. A. Dowling, New Orleans, La., for appellants.
Sidney A. Wolff, New York City, Max F. Goldstein, James A. Branch, Atlanta, Ga., Louis L. Rosen, Leonard B. Levy, New Orleans, La., Augusto P. Miceli, Rudolph J. Weinmann, George B. Matthews, Julian B. Humphrey, and Azzo J. Plough, all of New Orleans, La., Wm. G. Grant, Herbert J. Haas, Elliott Goldstein, B. D. Murphy, and Antha Mulkey, all of Atlanta, Ga., John Wesley Weekes, Decatur, Ga., Joseph F. Haas, Atlanta, Ga., for appellees.
Before HUTCHESON, Chief Judge, McCORD, Circuit Judge, and WRIGHT, District Judge.
HUTCHESON, Chief Judge.


1
This appeal from a judgment dismissing for want of requisite diversity the stockholders derivative action, brought on behalf of Crescent City Laundries, Inc., presents fundamentally the same questions as are presented in the case of Tucker v. New Orleans Laundries, 5 Cir., 188 F.2d 263.


2
Heard after the New Orleans case was heard and decided, the opinion and judgment of the district judge in this case followed and were based largely on the opinion and judgment there.


3
While in the course of his decision, the district judge did discuss and consider other matters, the decision on the diversity issue is dispositive of the case, and makes unnecessary our consideration of those matters.


4
It is sufficient to say that the decision in this case is controlled by that in the New Orleans case and that, for the reasons given in the affirmance of the judgment in that case, the judgment of dismissal in this case is


5
Affirmed.